DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6,11-12 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 3 recites “ the resin fiber …fusion bonded to the at least one hard fiber in the inter-winding spacing between adjacent windings of the lower layer fiber” and claim 22 recites “the molten fiber … is configured to be molten by heating and fusion bonded to the hard fiber through the inter-winding spacing and the lower layer fiber”, which does not have a written description in the specification.
	Claims 4-6, 11-12 are rejected as failing to comply with the written description requirement as claims 4-6, 11-12 are dependent on claim 3.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6,11-12, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “whereby the hard fiber, the lower layer fiber, and the molten resin are integrated to form the core yarn”, it is unclear that the core yarn comprises the resin fiber which is not convertible by heating to a molten resin or not.
Claim 22 recites “the molten fiber” in line 10, there is insufficient antecedent basis for this limitation in the claim.
Claims 4-6, 11-12 are being indefinite as claims 4-6, 11-12 are dependent on claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6,11-12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 6033779)(hereinafter Andrews) in view of Gur-Reznik (US 20190009199)(hereinafter Gur-Reznik).
Regarding claim 3, Andrews teaches a core yarn of a tough yarn comprising: at least one hard fiber taken from the group of consisting of carbon fiber, a glass fiber, a metal fiber and a polyarylate fiber (fig 7, the core 200 comprising a single strand stainless steel wire 205), a lower layer fiber (stainless steel wire 205 wrapping around the core 200), the lower layer fiber being wound with an inter winding spacing around the at least one hard fiber so that the at least one hard fiber is partly exposed in the inter-winding spacing between adjacent winding of the lower layer fiber (fig 7, the wire 205 being wound with an inter winding spacing around the core 200) ; and a resin fiber (the adhesive layer 210 selected from the group of melt fusible thermoplastic) which is wound around the at least one hard fiber and the lower layer fiber, wherein the fiber is convertible by heating to at least in part a molten resin and fusion bonded to the at least one hard fiber in the inter-winding spacing between adjacent windings of the lower layer fiber and to the lower layer fiber with the molten resin covering the hard fiber and the lower layer fiber (fig 7, the adhesive layer 210 is melt fusible thermoplastic which wraps around the core 200 and the lower layer 205 , overlapping the inter-winding spacing of the lower layer 205) , whereby the hard fiber, the lower layer fiber, and the molten resin are integrated to form the core yarn (fig 7, the composite yarn is highly suited for the construction of industrial gloves and other cut resistant fabrics).
Andrews does not teach the lower layer fiber made of a multifilament fiber taken from the group consisting of a polyester spun yarn, a blended yarn of the polyester and a cotton, a woolly ester, an ester, a nylon and a woolly nylon. However, in the same field of endeavor, Gur-Reznik teaches a multi-layered yarn (fig 1A) comprising a central core, an inner fiber wrapped about the central core in an inner helical configuration with an inter-winding spacing; the inner fiber are spun from multiple monofilament fibers (para [0041]); fibers 104 may be made of polyester, polyamide, or polypropylene (para [0041]), the outer fiber comprises a polymer having a lower melting point, heating the assembled yarn until the lower melting point polymer melts sufficiently to fuse the inner and outer fibers over the central core fiber in the cross-hatch pattern while preserving the indentations to produce a fused yarn from the assembled yarn (para [0024]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Andrews with the teaching of Gur-Reznik that the lower layer fiber made of a multifilament fiber taken from the group consisting of a polyester spun yarn for the benefit of providing protection for the core while providing good flexibility and comfort for the user as stainless steel filaments have a low bending resistance and break.
It is noted that “the resin fiber is convertible by heating to at least in part a molten resin and fusion bonded to the at least one hard fiber in the inter-winding spacing between adjacent windings of the lower layer fiber and to the lower layer fiber with the molten resin covering the hard fiber and the lower layer fiber, whereby the hard fiber, the lower layer fiber, and the molten resin are integrated to form the core yarn” recites a functional language and also a product-by-process claim; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 4, Andrews teaches the resin fiber has at a center portion in a cross section thereof a melting temperature higher than a melting temperature of a peripheral portion (during heating process, the melting temperature of the center portion in a cross section of the adhesive layer is higher than the melting temperature of the periphery portion) so that only the peripheral portion is configured to be molten resin and is fusion bonded to the at least one hard fiber and the lower layer fiber (the adhesive layer 210 wrapping around the core 200 and during the heating treatment, the peripheral portion of the adhesive layer 210 is fusion bonded to the core 200).
Regarding claim 5, Andrews teaches a tough yarn comprising: a core yarn (the core yarn including the core 200, the lower layer 205 and the adhesive layer 210); a winding yarn (the final outer layer 220) which is wound to the core yarn (fig 7), wherein the resin fiber is configured to be not fusion bonded to the winding yarn (fig 7).
Regarding claim 6, Andrews teaches a tough yarn comprising: a core yarn (the core yarn including the core 200, the lower layer 205 and the adhesive layer 210); a winding yarn (the primary core containment barrier 215) which is wound to the core yarn (fig 7), wherein the resin fiber is configured to be fusion bonded to the winding yarn (fig 7).
Regarding claim 11, Andrews teaches a tough yarn comprising: a core yarn (the core yarn including the core 200, the lower layer 205 and the adhesive layer 210); a winding yarn (the final outer layer 220) which is wound to the core yarn (fig 7), wherein the resin fiber is configured to be not fusion bonded to the winding yarn (fig 7).
Regarding claim 12, Andrews teaches a tough yarn comprising: a core yarn (the core yarn including the core 200, the lower layer 205 and the adhesive layer 210); a winding yarn (the primary core containment barrier 215) which is wound to the core yarn (fig 7), wherein the resin fiber is configured to be fusion bonded to the winding yarn (fig 7).
Regarding claim 22, Andrews teaches a core yarn of a tough yarn comprising: a hard fiber taken from the group of consisting of a carbon fiber, a glass fiber, a metal fiber and a polyarylate fiber (fig 7, the core 200 comprising a single strand stainless steel wire 205), and a molten resin fiber (the adhesive layer 210 selected from the group of melt fusible thermoplastic); and a lower layer fiber (stainless steel wire 205 wrapping around the core 200), wherein the lower layer fiber is arranged between the hard fiber and the molten resin fiber, and is wound with an inter-winding spacing around the hard fiber (fig 7, the wire 205 being wound with an inter winding spacing around the core 200) ;wherein the molten resin fiber is wound around the hard fiber and the lower layer fiber, and is configured to be molten by heating and fusion bonded to the hard fiber through the inter-winding spacing and the lower layer fiber (fig 7, the adhesive layer 210 is melt fusible thermoplastic which wraps around the core 200 and the lower layer 205 , overlapping the inter-winding spacing of the lower layer 205) , whereby the hard fiber, the lower layer fiber, and the molten resin fiber are integrated to form the core yarn (fig 7, the composite yarn is highly suited for the construction of industrial gloves and other cut resistant fabrics).
Andrews does not teach the lower layer fiber made of a multifilament fiber taken from the group consisting of a polyester spun yarn, a blended yarn of the polyester and a cotton, a woolly ester, an ester, a nylon and a woolly nylon. However, in the same field of endeavor, Gur-Reznik teaches a multi-layered yarn (fig 1A) comprising a central core, an inner fiber wrapped about the central core in an inner helical configuration with an inter-winding spacing; the inner fiber are spun from multiple monofilament fibers (para [0041]); fibers 104 may be made of polyester, polyamide, or polypropylene (para [0041]), the outer fiber comprises a polymer having a lower melting point, heating the assembled yarn until the lower melting point polymer melts sufficiently to fuse the inner and outer fibers over the central core fiber in the cross-hatch pattern while preserving the indentations to produce a fused yarn from the assembled yarn (para [0024]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Andrews with the teaching of Gur-Reznik that the lower layer fiber made of a multifilament fiber taken from the group consisting of a polyester spun yarn for the benefit of providing protection for the core while providing good flexibility and comfort for the user as stainless steel filaments have a low bending resistance and break.
It is noted that “the molten fiber … is configured to be molten by heating and fusion bonded to the hard fiber through the inter-winding spacing and the lower layer fiber, thereby the hard fiber, the lower layer fiber, and the molten resin fiber are integrated to form the core yarn” recites a functional language and also a product-by-process claim; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080289312, US 20180016713, US 6534175, US 6230524, US 20160073713, US 20150181956, US 20140090349, US 20080083047, US 20090183296, US 20080085411, US 20040187471, US 20050155336, US 20030074879, US 20030159422, US 5572860.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732